Citation Nr: 0211615	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs
Appellee represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to April 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1995 determination 
rendered by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the appellant's 
claim for dependency and indemnity compensation as she did 
not meet VA requirements for a "surviving spouse." 

In May 1998, the Board remanded the case to the RO for 
further evidentiary development.  Said development having 
been completed, the matter is returned to the Board for 
further appellate consideration.  

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee.  
As a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2001), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2001), upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 38 
C.F.R. § 19.102 (2001), when a substantive appeal is filed in 
a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A (West 1991).  Further, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2001).  The record in this case shows that both 
the appellant and the appellee were provided with a statement 
of the case and a supplemental statement of the case, the 
appellee was advised of the substance of the appellant's 
appeal and furnished with a copy of the substantive appeal, 
and, both parties have been afforded opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Accordingly, the RO has fully complied 
with the above-cited procedures.


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1961, 
and the appellant was the veteran's lawful spouse at the time 
of his death in November 1980.

2.  The veteran and the appellant were separated from January 
1972, until his death in November 1980.  While separated, the 
appellant married another man and cohabited with him. 

3.  The evidence establishes that there was fault on the 
appellant's part in the separation between her and the 
veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of entitlement to death 
benefits. 38 U.S.C.A. §§ 101(3), 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. §§ 3.50, 3.53 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126.  After reviewing the claims 
folder, the Board finds that VA has fully met all statutory 
and regulatory obligations to the appellant.

VA has notified the appellant of what information or evidence 
would be necessary to substantiate her claim, including via a 
statement of the case and a supplemental statement of the 
case issued during the appeal.  See 38 U.S.C.A. §§ 5102 and 
5103.  It is noted that appellant was informed of the 
provisions of the VCAA in the supplemental statement of the 
case issued in May 2002.  There is no indication that any 
records are available which would tend to support the 
appellant's claim.  Inasmuch as the Board is not aware of any 
pertinent records which the appellant could provide or which 
VA could attempt to obtain on her behalf, the Board finds 
that VA has complied with the provisions of 38 U.S.C.A. 
§ 5103(a).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A.  
The appellant has not identified any unobtained evidence that 
might aid in her claim or that might be pertinent to the 
bases of the denial of this claim.  In sum, the Board is 
unable to conceive of a reasonable avenue of development that 
has not yet been explored.  Thus, the Board finds that VA has 
fully met its duty to the appellant under the VCAA.


Evidentiary Background:  The veteran served on active duty 
from November 1953 to April 1972.  The evidence shows that 
his first marriage was to C.C.O., the appellee, in 1955.  
This marriage was terminated by divorce in January 1961 and 
is verified by a Final Decree of Divorce.  Two children were 
born during the course of this marriage.

The veteran entered into his second marriage in July 1961 
when he married the appellant, B.O.R., in South Carolina.  A 
son was born to the veteran and appellant in August 1971 in 
North Carolina.  Service personnel records identify the 
appellant as the veteran's wife.  

The veteran's third marriage was to C.O.B. in June 1970 in 
Oklahoma.  A marriage certificate verifies this marriage.  
This marriage produced two daughters.  This marriage was 
terminated by divorce in March 1974 in Missouri and is 
evidenced by a divorce decree.  It is noted that the veteran 
was found guilty of an Article 15 infraction in June 1971.  
His service personnel file reflects that he submitted an 
application for commissary privileges for C.O.B. asserting 
that she was his lawful wife.  It was determined that his 
statement was wholly false and was known to him to be false 
as he was married to the appellant.    

Court pleadings dated in January 1972 show that the veteran 
filed for divorce from the appellant in Lawton County, 
Oklahoma.  The petition for divorce, signed by the veteran, 
asserts "irreconcilable incompatibility" as the grounds for 
divorce.  The appellant was served by publication as she was 
not in the state.  According to the Notice by Publication, 
the appellant had until March 23, 1972, to respond or the 
"Petition will be taken as true and a judgment for the said 
Plaintiff for Divorce and distribution of property will be 
rendered accordingly."   A divorce decree was never issued.  

The veteran retired from the Air Force in April 1972 due to 
disability.  Service personnel records show that the veteran, 
following service in Vietnam, returned to the United States 
and was stationed at Fort Sill, Oklahoma, from February 1971 
to his retirement.  Following his retirement from active 
duty, the veteran filed a claim for VA disability 
compensation.  On his April 1972 application for disability 
compensation, he reported that he was not presently married, 
but had been married twice in the past.  The first marriage 
was to the appellee in 1955 which terminated in divorce in 
1960.  The second marriage was to the appellant which 
terminated in divorce in 1972 in Lawton, Oklahoma.  

In April 1973, the appellant married F.R. in South Carolina.  
The License and Certificate for Marriage, signed by the 
appellant, indicates that this was her first marriage.  
However, as noted above, she had previously married the 
veteran and had not obtained a divorce.  

The veteran also remarried.  He remarried the appellee in 
June 1973 in Washington, and remained with her until his 
death in November 1980.  At the time of his death, he had 
established service connection for diabetes mellitus, rated 
as 10 percent disabling.  The certificate of death identified 
the appellee as his surviving spouse.  The cause of death is 
listed as acute myocardial infarction with diabetes mellitus.  

Shortly after the veteran's death, the appellee filed a claim 
for DIC benefits.  She reported three marriages for herself 
and two for the veteran.  Her first and third marriages were 
to the veteran.  She reported that she lived continuously 
with the veteran from the date of their remarriage until the 
time of his death.  In February 1981, the RO notified the 
appellee that the veteran's records indicated that he had 
married C.O.B. prior to his remarriage to her and that the 
veteran's marriage to C.O.B. had not terminated until after 
this remarriage.  By letter dated in April 1981, the RO asked 
the appellee to provide a statement regarding her knowledge 
that a legal impediment existed at the time of her second 
marriage to the veteran.  The appellee responded in April 
1981 stating that she did not know of the veteran's prior 
marriage until a year prior to her statement.  Additionally, 
even though she knew the veteran was married before, she did 
not know the status of these marriages as the veteran 
attended court alone.  She stated that she was not aware that 
her marriage may not have been legal until VA informed her of 
the prior marriages.  In April 1981, entitlement to DIC 
benefits as the surviving spouse of the veteran was awarded 
to the appellee. 

In July 1981, the appellant filed for DIC benefits on behalf 
of her son.  On the application, she noted that she had 
married the veteran in July 1961 and that the marriage 
terminated by the death of the veteran in November 1980.  She 
also indicated that she had married F.R. in April 1973 and 
she and F.R. had separated in May 1980.  In August 1981, the 
RO informed the appellant that her application was being 
denied based on her son's income.  No determination of his 
basic entitlement was made.  However, in January 1982, the 
appellant was informed that a mistake had been made and that 
a retroactive award for her son would be forthcoming.  

In August 1994, the appellant filed for DIC benefits for 
herself as the surviving spouse of the veteran.  On the 
application, she noted that she had married the veteran in 
July 1961 and she and the veteran had separated in 1971.  She 
also indicated that she had married F.R. in April 1973 and 
that she and F.R. had separated in May 1980.  She asserted 
that the veteran had abandoned her and their son in January 
1972.  She reported that they were living in Laurinburg, 
North Carolina, at the time and that the veteran returned to 
Fort Still, Oklahoma.  That was the last time that she saw 
the veteran. 

In September 1994, the appellant acknowledged that she had 
never received a divorce decrease from either the veteran or 
F.R.    

In June 1995, the RO determined that the appellant did not 
meet the VA regulatory requirements for a "surviving 
spouse" and that DIC benefits were therefore not warranted.

In June 1995, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim.  She reported that she was 
presently unmarried and that the veteran had deserted her and 
their son.  While she married F.R. in April 1973, she stated 
that "I now realize I was not legally qualified to enter 
this marriage."  She further stated that F.R. was presently 
incarcerated and that he had married another woman while in 
prison.  She reported that F.R. left her in 1978 and that she 
had not cohabited with anyone since that time.  

In June 1996, the RO issued a statement of the case (SOC) 
holding that the appellant was not the surviving spouse of 
the veteran for VA purposes.  A copy of this SOC was 
furnished to the appellant and she perfected a timely appeal.  
In September 1996, the RO furnished a copy of the SOC to the 
appellee.  The appellee was given a period of time to file a 
brief or submit argument as to the appellant's contentions.

In May 1998, the Board remanded the case to the RO for 
further evidentiary development.  

In a statement received in August 1998, the appellant 
reported that the veteran was stationed in Germany from 1966 
to July 1969.  He returned to the United States and then went 
to Vietnam from 1969 to 1970.  She was with F.R. from April 
to September 1973.  She stated that he left her when they 
found out that they were not really married.  F.R. then 
remarried.

In a statement dated in September 1998, the appellee stated 
that she had lived in Banks, Oregon, from approximately 1968 
to 1972.  In May 1972, she flew to Lawton, Oklahoma, to be 
with the veteran.  Thereafter, they drove back to Oregon and 
lived in Salem until 1973 when they moved to Vancouver, 
Washington.  They were married in Vancouver in June 1973 and 
resided there until the veteran's death.  


Legal Criteria:  The Board notes that, in order to be 
entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and had lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & 
West 2001); 38 C.F.R. § 3.50 (2001).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  38 
U.S.C.A. § 103(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.52.

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was 
due to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).


Analysis:  After a review of the evidence, the Board finds 
that the appellant does not meet the requirements for 
recognition as a "surviving spouse" under VA regulations.  
While the appellant had entered into a legal marriage with 
the veteran and this marriage had not been terminated by 
divorce prior to the veteran's death, the evidence does not 
show that the appellant lived continuously with the veteran 
from the date of marriage until the veteran's death.  On the 
contrary, she did not live with the veteran from 1972 until 
his death in 1980. 

While the veteran and the appellant were separated, the 
evidence does not show that this separation was due to the 
misconduct of the veteran or procured by the veteran without 
the fault of the surviving spouse.  She acknowledges that she 
entered into a marital relationship with another man while 
still legally married to the veteran. 

The Board notes that the statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  However, while the 
appellant contends that the veteran abandoned her and her 
child in January 1972, the contemporaneous evidence at the 
time of the separation contradicts her assertions.  In her 
August 1994 statement, the appellant asserted that she was 
living with the veteran in North Carolina in January 1972 and 
that the veteran abandoned her and returned to Fort Still, 
Oklahoma.  However, contemporaneous service personnel records 
show that the veteran had been stationed at Fort Sill since 
February 1971.  Similarly, court documents signed by the 
veteran in January 1972 indicate that he had been a resident 
of Oklahoma for six months preceding the filing of his 
petition for divorce.  It is also noted that the evidence 
shows that at the time of the separation the veteran 
initiated a divorce action alleging irreconcilable 
incompatibility.  

Both the appellant and the veteran acted as though their 
marriage had terminated.  The appellant was the first of the 
two to attempt to remarry after their separation in January 
1972.  She remarried first in April 1973.  It is noted that 
she falsified information on her marriage license and 
certificate by claiming that this was her first marriage when 
she was still legally married to the veteran.  Thereafter, 
the veteran remarried the appellee in June 1973. 

In light of the above, the Board finds that the evidence, to 
include the conduct of the parties at the time of separation, 
shows the appellant was not free of fault at the time of the 
separation, and the separation was not solely due to the 
misconduct of, or procured by, the veteran.  See Gregory, 
supra.  In the absence of credible evidence showing that this 
separation was due to the misconduct of, or procured by, the 
veteran, and that she was free of fault in the separation, 
the appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101(3) (West 1991 & Supp. 2001); 38 C.F.R. § 3.53 
(2001).  Accordingly, the claim for entitlement to 
recognition as a surviving spouse of the veteran for VA death 
benefit purposes is denied.


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

